Citation Nr: 0401217	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  93-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Wm. Michael White, P.C.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from January 1946 to June 
1950, and from February 1951 to January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in October 
1995, at which time it was remanded for additional 
development.  After the development was completed and the 
case was returned, the Board issued a February 1998 decision 
which denied entitlement to service connection for the cause 
of the veteran's death.  The appellant appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 1999 order, the Court granted a joint 
motion to remand the appeal to the Board, which also vacated 
the February 1998 decision.  The Board remanded the decision 
to the RO in September 1999 for action consistent with the 
joint motion.  The requested development has been completed, 
and the appeal has been returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  The death certificate shows that the veteran's death 
occurred on February [redacted], 1993, at age 64, and that the 
immediate cause of death was sepsis due to bilateral 
pneumonia as a consequence of chronic obstructive pulmonary 
disease (COPD) due to malnutrition.  No other significant 
conditions contributing to death were shown, and no autopsy 
was performed.

2.  At the time of the veteran's death, service connection 
was in effect for a generalized anxiety disorder, evaluated 
as 50 percent disabling. 

3.  The veteran's terminal hospital summary, dated in 
February 1993, shows that the principal diagnosis following 
the veteran's death was acute basilar pneumonia with 
endobacter with hyperemia and respiratory failure, while 
additional diagnoses included acute bacteremia with 
staphococcus species, COPD, essential hypertension, 
alcoholism, tobacco abuse, and anemia of chronic disease. 

4.  Sepsis, bilateral pneumonia, COPD, and malnutrition were 
not manifest during active service, at the time of final 
service separation, or for many years following service.

5.  Medical opinions which state both that the veteran's 
service connected generalized anxiety disorder contributed to 
his malnutrition and therefore his death, and that his 
service connected generalized anxiety disorder did not 
contribute to his death are of record; these opinions are 
relatively equal in evidentiary value. 


CONCLUSION OF LAW

The cause of the veteran's death was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, contends that the 
veteran's service connected generalized anxiety disorder 
contributed to the cause of the veteran's death from sepsis 
due to bilateral pneumonia as a consequence of chronic 
obstructive pulmonary disease due to malnutrition.  She notes 
that the doctors are in general agreement that malnutrition 
was a factor in the veteran's death.  She argues that the 
veteran's anxiety disorder contributed to the veteran's 
malnutrition by reducing his desire for food.  In addition, 
she argues that his anxiety disorder also contributed to bad 
habits such as his tobacco abuse and alcoholism, which in 
turn adversely affected his chronic obstructive pulmonary 
disease and malnutrition.  The appellant notes that medical 
opinions in support of her contentions are of record.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  

A review of the record indicates that the appellant has never 
been provided with a letter that explained to her the 
provisions of the VCAA, and notified her what must be 
demonstrated in order to prevail in her claim, what evidence 
it was her responsibility to obtain, and what evidence VA had 
a duty to assist her in obtaining.  However, given the 
favorable nature of this decision, the Board finds that 
another remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the appellant resulting 
from this decision does not affect the merits of her claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principle or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  38 C.F.R. § 
3.312.

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service- 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  38 
C.F.R. § 3.312(c). 

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  

Initially, the Board notes that the basic facts in this case 
are not in dispute.  At the time of the veteran's death, 
service connection was in effect for a generalized anxiety 
disorder, evaluated as 50 percent disabling.  The veteran's 
nonservice-connected disabilities included organic brain 
syndrome secondary to a cerebrovascular accident in 1970, 
COPD, essential hypertension, alcohol abuse, and anemia.  The 
evidence shows that the veteran was treated or hospitalized 
on several occasions between 1991 and his death for his 
nonservice-connected disabilities.  The appellant does not 
contend, and the evidence does not show, that any of the 
nonservice-connected disabilities were present during active 
service, or until many years after active service.  

Of particular interest are emergency room and hospital 
records from February 1992.  Emergency Room records from 
Mount Clemens General Hospital, dated in February 1992, show 
that the veteran presented in an alert, anxious, and agitated 
state after experiencing palpitations, nausea, and vomiting.  
It was noted that the veteran was previously an alcoholic.  
He had recently binged for four days straight, but stopped 
two days prior to admission.  He appeared cachectic, and he 
took Librium for symptoms of alcohol withdrawal.  A chest X-
ray showed evidence of COPD, and his cardiac rate was 
tachycardic.  The emergency room physician diagnosed acute 
palpitations with Theophylline toxicity and electrolyte 
imbalance, and the veteran was admitted.

A February 1992 hospital discharge summary from Mount Clemens 
General Hospital indicated that the veteran had been admitted 
through the emergency room with palpitations and nausea, and 
that his Theophylline level had been found to be toxic.  He 
was noted to have a long-standing history of alcohol abuse 
and to have been on a binge recently.  His past medical 
history was reported to include COPD, anxiety, hypertension, 
and a cerebrovascular accident in the 1970's.  An initial 
chest X-ray disclosed chronic interstitial changes within the 
lung fields, bilaterally, of uncertain etiology, but not 
appearing as acute processes.  A subsequent chest X-ray prior 
to hospital discharge disclosed COPD, without acute 
infiltration or consolidation, fibrotic changes within the 
lung fields, and bullous changes in the apical region. Sputum 
cultures were positive for enterobacter.  The veteran's 
family was advised of the need to monitor the veteran closely 
due to his alcohol abuse.  The veteran improved with 
treatment, and was subsequently released with diagnoses of 
acute Theophylline toxicity, tracheobronchitis, emphysema, 
electrolyte imbalance (hypokalemia), a history of 
cerebrovascular accident, essential hypertension, alcohol 
abuse, and anemia of chronic disease.  There were no findings 
or diagnoses of anxiety or malnutrition.  The attending and 
reporting physician was Kimberly A. Birch, D.O. 

Emergency room records from Mount Clemens General Hospital, 
dated February 1993, show that the veteran presented with 
complaints of a productive cough and difficulty breathing.  
The emergency room physician noted that the veteran had 
reported nausea, vomiting, and diarrhea approximately one 
week prior to admission, but none since.  He reported a poor 
appetite recently, with decreased oral intake, as well as low 
grade fevers and a prior history of respiratory compromise, 
COPD, and multiple episodes of spontaneous pneumothorax.  
Chest X-ray demonstrated a diffuse retrocardiac infiltrate.  
The emergency room physician determined that, based upon the 
veteran's compromised COPD history and his poor immune 
response to his infection, he would be admitted to the 
hospital.  It was indicated that with the patient's COPD 
history, it was most likely that the infiltrate was 
exacerbating his hypoxemia.  The diagnoses at hospital 
admission were acute retrocardiac pneumonia, acute hypoxemia 
secondary to acute retrocardiac pneumonia, COPD by history, 
and hypertension by history. 

The veteran's terminal hospital summary and treatment records 
from Mount Clemens General Hospital, dated February 1993, 
show that he was admitted after presenting to the Emergency 
Room with complaints of increasing shortness of breath with 
productive cough of purulent yellow sputum with nausea, 
vomiting, and diarrhea.  It was noted that the veteran had a 
long history of chronic obstructive lung disease with 
multiple admissions for various respiratory tract infections.  
His past medical history included COPD, hypertension, alcohol 
abuse, cerebrovascular accident, recurrent pneumothorax, 
anemia of chronic disease, tracheal bronchitis and possible 
peptic ulcer disease.  The veteran was noted to have a 
greater than 150 pack year smoking history, discontinued two 
months prior to admission, and an extensive history of 
alcohol abuse.  Following admission, the veteran was placed 
on antibiotics, and home medications were continued. Sputum 
cultures subsequently revealed endobacter.   The veteran's 
status deteriorated, and the family requested do not 
resuscitate status.  He continued to do poorly, and repeat 
blood cultures revealed staphococcus bacteremia. In spite of 
aggressive antibiotic and pulmonary toilet, the veteran 
expired on February [redacted], 1993.  The principal diagnoses 
following the veteran's death were acute basilar pneumonia 
with endobacter with hyperemia and respiratory failure, while 
additional diagnoses included acute bacteremia with 
staphococcus species, COPD, essential hypertension, 
alcoholism, tobacco abuse, and anemia of chronic disease.  
There was no mention of malnutrition or of an anxiety 
disorder.  The attending and reporting physician preparing 
the final hospital summary was Dr. Birch. 

The death certificate shows that the veteran's death occurred 
on February [redacted], 1993, at age 64, and that the immediate cause 
of death was sepsis due to bilateral pneumonia as a 
consequence of COPD due to malnutrition.  No other 
significant conditions contributing to death were shown, and 
no autopsy was performed.  The certifying physician who 
signed the death certificate was Dr. Birch. 

At this juncture, the Board notes that the primary point of 
dispute is whether or not the veteran's service-connected 
generalized anxiety disorder caused or accelerated the 
malnutrition that contributed to his death.  There are 
conflicting opinions that address this issue.  

In a June 1993 letter, Dr. Birch stated that the veteran was 
her patient when he was hospitalized at Mount Clemens 
Hospital in February 1993, and that she had seen him on one 
previous hospital admission in April 1992.  The veteran was 
admitted with a diagnosis of acute respiratory failure 
secondary to pneumonia, acute bacteremia, COPD, alcoholism by 
history, mental depression by history, and anxiety neurosis 
by history, and was also noted to be malnourished.  She 
further stated that she felt that his prior health problems 
and psychiatric problem contributed to his demise in that he 
would not eat secondary to depression and therefore became 
malnourished, causing him to be immunocompromised.  His 
alcoholism also was a contributing factor in his 
immunocompromise.  The veteran expired in February 1993. 

An opinion by a VA staff pulmonologist dated July 1996 states 
that he had reviewed all available clinical data pertaining 
to the veteran, and concurred with the findings shown on the 
death certificate.  He further stated that chronic lung 
disease had been frequently documented from clinical X-ray 
and lung function data for several years and ultimately 
caused the veteran's death.  The doctor explained that 
although this condition was not caused by malnutrition, it 
was certainly worsened by it.  In order to slow down the 
process an adequate calorie and protein intake is essential, 
and without this no other treatment works well.  The 
condition was further complicated by the fact that patients 
with advanced lung disease loose the ability and eventually 
the desire to eat properly which in time leads to more rapid 
decline.  The veteran's condition was certainly worsened also 
by his long history of extensive use of cigarettes and 
alcohol.  The doctor added that it is impossible to say to 
what extent malnutrition directly contributed to the 
veteran's death, but it can be said without doubt that it 
accelerated the disease process. 

In September 1996, the veteran's medical records were 
reviewed by Jung I. Kim, M.D., a VA staff psychiatrist.  His 
review showed that a report of VA examination in August 1983 
was significant for the veteran's complaints of a chronic 
lung disease and of having lost 30 to 35 pounds in the past 
year due to losing his teeth from infection.  Hospital 
records from the VAMC, Allen Park, dated from February to 
March 1989, show a diagnosis of dehydration and weight loss.  
The examiner stated that the veteran had been losing weight 
since all his teeth were pulled in 1980, but recently had 
been losing weight at a greater rate due to decreased 
appetite.  His current weight was 115 pounds.  Chest X-ray 
noted features consistent with COPD.  The diagnosis at 
discharge was malnutrition relating to weight loss due to 
poor oral intake.  A psychiatric consultation yielded an 
opinion that the veteran's psychiatric condition was stable, 
and that depression was not a factor in his weight loss.  
Other findings on review of the veteran's medical records 
included the records from New Haven Medical Center, dated 
from May 1990 to November 1991, showing, among other things, 
substantial weight loss after dental extraction, and end 
stage COPD.  The veteran's current weight was then 143 
pounds. The letter from Dr. Birch, dated in June 1993, was 
also carefully reviewed.  Dr. Kim expressed the opinion that 
there was no clear connection between the veteran's diagnosis 
of generalized anxiety disorder and the underlying cause of 
his death, malnutrition, or other preceding causes. 

An additional opinion was received from Dr Kim, in June 1997, 
after the receipt and review of additional records pertaining 
to the veteran.  Following a specific review of the cited 
documents, the psychiatrist provided a definition of anxiety 
neurosis or generalized anxiety disorder, noting that such 
disease was chronic but fluctuating, often worsening during 
times of stress, and with associated symptoms of muscle 
tension, multiple somatic symptoms, and depressive 
symptomatology.  He noted that the patient's medical history 
showed an anxiety disorder, and that he had taken Librium on 
a daily basis since service separation.  Dr. Kim added that 
it was very difficult to establish a causal relationship 
between generalized anxiety disorder and COPD, or generalized 
anxiety disorder and malnutrition, by reviewing the records 
of the February 1992 and February 1993 hospital admissions.  
However, he noted the possibility that symptoms of 
generalized anxiety disorder might have aggravated the 
veteran's COPD.  He further stated that a history provided at 
the time of the veteran's 1993 hospital admission indicated 
that he had a poor appetite recently with decreased oral 
intake, while noting that it was unclear what brought on his 
appetite changes.  He further noted that there was no mention 
of any depressive symptomatology. 

A sworn deposition of Dr. Birch was conducted by the 
appellant's attorney in May 2001.  She noted that she was 
board certified in internal medicine.  Dr. Birch stated that 
she did not have any independent recollection of the veteran, 
but that her records noted he had been her patient after he 
was hospitalized in February 1992 and February 1993.  Prior 
to the deposition, she had refreshed her memory by examining 
the hospital charts, which were only partially available.  
Other records dating from the service medical records to just 
prior to the veteran's death, as reported in a prior remand 
decision from the Board, were made available for her review 
during the deposition.  The service medical records contained 
statements dated December 1953 which said the veteran had not 
been able to eat or sleep for the previous 10 or 11 months, 
and that he believed he was losing weight.  He was 
underweight on reenlistment in 1956, and reports of weight 
loss continued in 1957.  The veteran was said to be chain 
smoking when seen for anxiety reaction in April 1957.  Post 
service records included a March 1965 VA examination which 
indicated the veteran's appetite was very poor.  After review 
of these records, Dr. Birch testified that her current 
opinion was the same as the one she expressed in June 1993.  
She also provided the rationale for her opinion that the 
veteran's psychiatric problems contributed to his death.  
Specifically, Dr. Birch felt that there was a chain of events 
beginning with the anxiety neurosis and depression that 
contributed to his tobacco abuse and alcohol abuse.  This led 
to him being malnourished and in an immunocompromised state, 
making him more susceptible to the infections that led to his 
death.  Dr. Birch noted the opinion of the VA pulmonologist 
which stated that the veteran's lung disease was definitely 
worsened by his malnutrition.  She specifically stated that 
the veteran's service connected disability lead to the habits 
that caused him to be malnourished, and that his alcoholism, 
which she also attributed to his anxiety, further caused him 
to be immunocompromised.  

Additional VA opinions were obtained in June 2002.  The 
veteran's records were first reviewed by a VA internist.  He 
stated in summary that the veteran's family had a history of 
lung disease.  Emphysema had been diagnosed at age 29.  The 
veteran continued to smoke even when his anxiety was under 
control, which indicated the possibility of nicotine 
addiction.  This contributed to the deterioration of his 
lungs.  The veteran had lost weight in 1989, which he 
attributed to the loss of his teeth.  He had also suffered a 
stroke, and had symptoms that included forgetfulness.  All of 
these factors may have caused him difficulty in eating, and 
contributed to his weight loss.  His alcohol consumption was 
not a problem, and there was never an admission for or a 
diagnosis of alcoholism.  The veteran weighed 139 at the time 
of his death, which was a normal baseline weight.  In 
conclusion, the examiner opined that the veteran's service 
connected anxiety disorder did not cause or clinically worsen 
his malnutrition or his chronic lung disease, and there was 
no connection between alcohol abuse and anxiety or the cause 
of the veteran's death.  

A VA psychiatrist also conducted a comprehensive review of 
the veteran's records and rendered an additional opinion in 
June 2002.  The psychiatrist stated that with the passage of 
time, the severity of the veteran's anxiety diminished.  
There had been at no time a diagnosis of alcohol dependence 
or abuse.  The record did not show any evidence of alcoholism 
such as entering a rehabilitation program, alcohol related 
arrests, or health problems due to alcohol use.  There was no 
indication of malnourishment until April 1981, and no mention 
of a relationship between alcoholism and malnourishment.  The 
psychiatrist opined that the record did not indicate there 
was a likelihood that the veteran's service connected anxiety 
disorder caused or chronically worsened his malnutrition or 
his lung disease.  There was also no evidence of a 
relationship between the anxiety and the reported alcohol 
abuse, or the immediate causes of death as given on the death 
certificate.  

After careful consideration of the medical opinions, the 
Board finds that they are in relative equipoise, so that 
entitlement to service connection for the cause of the 
veteran's death is warranted.  

The July 1996 opinion by the VA staff pulmonologist states 
that without a doubt the veteran's malnutrition accelerated 
the disease process that lead to his death.  However, this 
doctor did not offer an opinion as to whether or not the 
veteran's service connected anxiety disorder contributed to 
the veteran's malnutrition.  The remaining statements do 
offer opinions that state the veteran's service connected 
anxiety disorder was either related, possibly related, or not 
related to the malnutrition that was a cause of the veteran's 
death.  

There are two doctors who opine that the veteran's service 
connected anxiety was not related to the cause of the 
veteran's death.  These are the two June 2002 opinions 
obtained from a VA internist, and from a VA psychiatrist.  
These doctors both noted that there were other possible 
factors that contributed to the veteran's malnutrition, such 
as the loss of his teeth, and the forgetfulness that was a 
residual of his stroke.  They also noted that there was no 
diagnosis of alcoholism, and no mention in the medical 
records prior to the veteran's death of a connection between 
anxiety and alcohol abuse or malnutrition.  In addition to 
these two doctors, another opinion submitted by a VA 
psychiatrist, Dr. Kim, also stated that there was no clear 
connection between the veteran's generalized anxiety disorder 
and the underlying cause of his death, malnutrition, or the 
other preceding causes.  However, this opinion is mitigated 
by an additional June 1997 opinion from Dr. Kim which adds 
that while there was no mention of any depressive 
symptomatology during the veteran's final two 
hospitalizations, there was still a possibility that the 
symptoms of the generalized anxiety disorder might have 
aggravated the COPD.  

In contrast to these opinions is the opinion of Dr. Birch, 
who treated the veteran during his final hospitalization and 
signed his death certificate.  In June 1993, Dr. Birch opined 
that the veteran's psychiatric problems contributed to the 
veteran's death in that he would not eat secondary to 
depression, which led to him becoming malnourished and 
immunocompromised.  His alcoholism was also a factor.  In May 
2001, Dr. Birch stated that her opinion was unchanged.  She 
also provided the rationale for her opinion, which was that 
the veteran's anxiety neurosis and depression led to the 
habits which caused him to become malnourished and 
immunocompromised, including tobacco abuse and alcohol abuse.  

The Board is unable to state whether the opinions that are 
favorable to the appellant or unfavorable to her are more 
dispositive.  The two June 2002 VA opinions were obtained 
from appropriate specialists after an extensive review of the 
veteran's records.  On the other hand, Dr. Birch is board 
certified in internal medicine, was the last doctor to treat 
the veteran, also reviewed the records, and signed his death 
certificate.  The Board finds that the opinions both for and 
against the appellant are in relative equipoise.  Therefore, 
entitlement to service connection for the cause of the 
veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the laws and 
regulations governing the award of monetary benefits. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

